Warner, J.
We will not control the discretion of the Court below in refusing to continue the case on the statement of facts presented by the record. Every man is supposed, to be- able to support hN general character for truth and veracity in'the community in which he lives, the more especially when he has been a resident of the city in which the trial was had for several years.
The defendant called witnesses to support his general character, who were sworn on the trial. The newly discovered evidence for which the new trial is sought, is that of witnesses who will sustain his general character for truth and veracity, which is merely cumulative, and is to the same point as the evidence offered by him on the trial in relation to his general character. There is sufficient evidence in the record to sustain the verdict of the jury.
Let the judgment of the Court below be affirmed.